Citation Nr: 1314294	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether an overpayment in the amount of $7,826.00 was properly created as a result of the Veteran's receipt of additional compensation benefits for dependent child K. when K. was in receipt of Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 (DEA).

2.  Whether an overpayment in the amount of $1,999.20 was properly created as a result of the Veteran's receipt of additional compensation benefits for dependent child J. when J. was in receipt of DEA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel
INTRODUCTION

The Veteran had active military service from May 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004 and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The January 2004 decision determined that a reduction in compensation benefits to the Veteran was proper as a result of the Veteran's receipt of additional compensation benefits for dependent child J. when J. was in receipt of DEA benefits, which created an overpayment of $1,999.20.  The May 2008 decision determined that a reduction in compensation benefits to the Veteran was proper as a result of the Veteran's receipt of additional compensation benefits for dependent child K. when K. was in receipt of DEA benefits, which created an overpayment of $7,826.00.

During the course of the appeals, the Veteran requested that collection of the overpayments of $1,999.20 and $7,826.00 be waived.  The requests for waiver were denied by the RO's Committee on Waivers and Compromises in May 2005 and September 2008, respectively.  The Veteran did not appeal the denials of a waiver.


FINDINGS OF FACT

1.  In a June 2001 rating decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU) as a result of service-connected disability; the TDIU award was made effective August 6, 1999, but later made effective March 30, 1999 in a March 2002 rating decision.

2.  Although the Veteran's child K. turned 18 years of age in December 1998, K. was included as a dependent of the Veteran for additional compensation benefits on account of K.'s school attendance through July 1, 2002.

3.  In a September 2002 rating decision, the RO granted basic eligibility to DEA benefits. 

4.  K. applied for and was granted DEA benefits from August 1, 1999, through July 1, 2002.

5.  From August 1, 1999, through July 1, 2002, the Veteran received monetary benefits in the amount of $7826.00 to which he was not entitled as he was in receipt of additional compensation benefits for K. as a dependent when K. was in receipt of DEA benefits.

6.  The dual benefit payments received by the Veteran were not based solely on administrative error or error in judgment.


CONCLUSION OF LAW

The overpayment of VA compensation benefits, in the amount of $7,826.00, was properly created.  38 U.S.C.A. §§ 3562, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.500, 3.707, 21.3023 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the debt in question.

In a June 2001 rating decision, the Veteran was granted a TDIU.  The award was made effective August 6, 1999, but later made effective March 30, 1999, in a March 2002 rating decision.

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent when a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  See 38 U.S.C.A. § 1115 (West 2002 & Supp. 2012); 38 C.F.R. § 3.4(b)(2) (2012).  Generally, a child is a dependent when under the age of 18 years.  An exception is when the child continues education but not after the age of 23 years.  See 38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2012); 38 C.F.R. § 3.57(a) (2012).

Although the Veteran's child K. turned 18 years of age in December 1998, K. was included as a dependent of the Veteran for additional compensation benefits on account of K.'s school attendance through July 1, 2002.

In a September 2002 rating decision, the RO granted basic eligibility to DEA benefits.  K. applied for and was granted retroactive DEA benefits from August 1, 1999, through July 1, 2002.

In order to prevent the duplication of benefits, the commencement of a program of education, including from DEA benefits, shall be a bar to increased rates or additional amounts of compensation because of such a person when the eligibility is based upon the total permanent disability of the parent.  See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. § 21.3023(a)(1) (2012).

Given the above circumstances, from August 1, 1999, through July 1, 2002, the Veteran received monetary benefits to which he was not entitled as he was in receipt of additional compensation benefits for K. as a dependent when K. was in receipt of DEA benefits.

It was on this basis that the RO proposed to reduce the Veteran's compensation benefits retroactively from August 1, 1999, through July 1, 2002.  He was informed of the proposed reduction in a March 2006 letter.  Significantly, the Veteran was provided the opportunity to request a personal hearing and submit additional evidence in regard to the reduction.  See 38 C.F.R. § 3.105(h), (i) (2012).  No hearing was requested and no additional evidence was submitted concerning this matter.  The RO implemented the reduction in May 2008, which created an overpayment of $7,826.00.  The Veteran was provided with an audit in December 2008 after a request was made by his representative.  The audit shows that the Veteran was paid $7,826.00 more than what was due to him on account of the dual benefits.  He has not submitted disagreement with the calculated amount of the overpayment; rather, he disagrees with the validity of the debt itself.

In consideration of the information and evidence of record, the Board finds that the reduction in the Veteran's compensation benefits was proper because from August 1, 1999, through July 1, 2002, he received monetary benefits to which he was not entitled as he was in receipt of additional compensation benefits for K. as a dependent when K. was in receipt of DEA benefits.  As noted previously, this type of duplication of benefits is prohibited.  See 38 U.S.C.A. § 3562; 38 C.F.R. § 21.3023(a)(1).

Even so, when an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2012).

Administrative errors include actions that grant or deny entitlement, whether based upon mistake of fact or law.  VAOPGCPREC 2-90 (Mar. 20, 1990) (describing errors of fact, e.g., VA mistakes or overlooks the facts of record or makes a purely clerical error versus errors of judgment, e.g., VA fails to properly interpret, understand and follow existing procedure or legal requirements); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997).  Sole administrative error, however, may be found to occur only in cases where the Veteran had no knowledge of the erroneous award, or had no cause to know that payments were erroneous.  Such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan, 10 Vet. App. at 174-75 (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous). 

In the Veteran's case, the Board finds that the dual benefit payments received by the Veteran were not based solely on administrative error or error in judgment.  Given the timeline of events, an overpayment could not have been prevented by any party except by K. foregoing DEA benefits.  K. was awarded DEA benefits retroactively from August 1, 1999, through July 1, 2002, because DEA eligibility was not established until the September 2002 rating decision albeit also retroactively to March 30, 1999.  There was essentially no manner by which either the Veteran or VA could prevent the overpayment because the Veteran had already been paid additional compensation benefits for K. being a child over the age of 18 years who was continuing with school.  

Even though the events transpired in this manner, the Veteran should have been aware that the overpayment would occur.  He has indicated that he was not aware that this duplication of benefits would occur and that he believed VA would take care of things the way it was supposed to be.  The procedures pertaining to dependency and DEA benefits are perhaps not simple and straightforward, but the application that K. submitted to VA for DEA benefits, which included the Veteran's signature, specifically states that once the Chapter 35 program is started, one cannot generally receive payments of compensation which might otherwise be payable as a result of school attendance.  Additionally, several notice letters told the Veteran to inform VA of any change in his dependents' status.  Consequently, he should have been aware that the overpayment would occur when DEA benefits were established.

VA bears some responsibility for a delay in implementing the reduction.  The proposed reduction did not occur until many years later in March 2006, with the implementation of the reduction and creation of the overpayment in May 2008.  Despite these unfortunate circumstances, this timing delay has no bearing on whether the overpayment was validly created.  

The Veteran's representative argues that the overpayment is erroneous because VA did not follow its own procedures as set forth in VA's Adjudication Procedures Manual and VA's Education Service Manual.  See M21-1, Part 4, sec. 14.13; M22, Part VII, chap. 4.11.  The arguments, however, are misplaced as the provisions cited to pertain to when an overpayment is created for the child.  That is, if the child is the party in receipt of benefit payments and an overpayment is created on account of DEA benefits, then the overpayment would be recouped directly from the award of DEA benefits as the same party would be in receipt of both benefits.  In the present case, the overpayment was created in the Veteran's name as he was the party receiving the additional compensation benefits.  Thus, VA did not apply the provisions in an erroneous manner.

In sum, the Veteran was not entitled to receive additional compensation benefits for child K. when K. was in receipt of DEA benefits under U.S.C.A. § 3562 and 38 C.F.R. § 21.3023(a)(1).  VA applied the law in a correct manner and the overpayment was not solely the result of administrative error.  Thus, the debt in the amount of $7,826.00 is valid.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

The Board having determined that the debt resulting from the overpayment of benefits in the amount of $7,826.00 is valid; the benefit sought on appeal is denied. 


REMAND

In regard to the issue of whether an overpayment in the amount of $1,999.20 was properly created, the RO informed the Veteran in an October 2003 letter that it proposed to reduce his compensation benefits because he was in receipt of additional benefits for dependent child J. when J. was in receipt of DEA benefits.  Later that month, the Veteran's representative requested a pre-determination hearing.  In January 2004, the RO implemented the reduction, which created the overpayment.  Later that month, the Veteran's representative submitted a notice of disagreement (NOD) with the January 2004 decision.  In February 2004, the representative reminded the RO that a hearing had been requested.  In April 2004, the Veteran was afforded the hearing.  During the hearing, it was implied that the Veteran's benefits were temporarily restored given that he had requested a hearing.  In any case, a June 2004 "Administrative Decision" found that the reduction with resultant overpayment was proper.  No further action was taken on the issue of the validity of this debt.

A statement of the case (SOC) is required when a claimant files a notice of disagreement (NOD) with a determination.  38 C.F.R. § 19.26 (2012).  To date, no SOC has been furnished regarding whether the reduction in benefits was proper with resultant overpayment of 1,999.20 concerning dependent child J.  Although a decision subsequent to the January 2004 decision was furnished to the Veteran in June 2004, the Board finds that his January 2004 NOD is still valid as to this issue.  The Veteran made it clear that it was his intention to disagree with the reduction and creation of an overpayment even if there may have been a temporary restoration in benefits to allow for the scheduling of the April 2004 RO hearing.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC as to the issue of whether an overpayment in the amount of $1,999.20 was properly created as a result of the Veteran's receipt of additional compensation benefits for dependent child J. when J. was in receipt of DEA benefits.  See Manlincon v. West, 12 Vet. App. 238, 240-41(1999). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following action:

The RO or the AMC should issue a statement of the case to the Veteran and his representative on the issue of whether an overpayment in the amount of $1,999.20 was properly created as a result of the Veteran's receipt of additional compensation benefits for dependent child J. when J. was in receipt of DEA benefits.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


